Exhibit 3.2 BYLAWS of PEERLESS SYSTEMS CORPORATION (a Delaware corporation) Adopted: February 12, 2015 TABLE OF CONTENTS Page ARTICLE I STOCKHOLDERS 1 Section 1.01 Annual Meetings 1 Section 1.02 Special Meetings 1 Section 1.03 Notice of Annual and Special Meetings 1 Section 1.04 Quorum 1 Section 1.05 Voting 1 Section 1.06 Procedure at Stockholders’ Meetings 2 Section 1.07 Action Without Meeting 2 ARTICLE II DIRECTORS 2 Section 2.01 Number, Election and Term of Office 2 Section 2.02 Annual Meetings 2 Section 2.03 Regular Meetings 3 Section 2.04 Special Meetings 3 Section 2.05 Notice of Annual and Special Meetings 3 Section 2.06 Quorum and Manner of Acting 3 Section 2.07 Action Without a Meeting 3 Section 2.08 Participation by Conference Telephone 3 Section 2.09 Resignations 4 Section 2.10 Removal of Directors 4 Section 2.11 Vacancies 4 Section 2.12 Compensation of Directors 4 Section 2.13 Committees 4 Section 2.14 Personal Liability of Directors 4 Section 2.15 Indemnification of and Advancement of Expenses to, Directors, Officers and Others 5 ARTICLE III OFFICERS AND EMPLOYEES 6 Section 3.01 Executive Officers 6 Section 3.02 Additional Officers; Other Agents and Employees 7 Section 3.03 The Chairman 7 Section 3.04 The President 7 Section 3.05 The Vice Presidents 7 Section 3.06 The Secretary and Assistant Secretaries 7 Section 3.07 The Treasurer and Assistant Treasurers 7 Section 3.08 Vacancies 8 Section 3.09 Delegation of Duties 8 ARTICLE IV SHARES OF CAPITAL STOCK 8 Section 4.01 Share Certificates 8 Section 4.02 Transfer of Shares 8 Section 4.03 Transfer Agents and Registrars 8 Section 4.04 Lost, Stolen, Destroyed or Mutilated Certificates 9 Section 4.05 Regulations Relating to Shares 9 Section 4.06 Holders of Record 9 Section 4.07 Fixing of Record Date 9 ARTICLE V LOANS, NOTES, CHECKS, CONTRACTS AND OTHER INSTRUMENTS 9 Section 5.01 Notes, Checks, etc. 9 Section 5.02 Execution of Instruments Generally 9 Section 5.03 Proxies in Respect of Stock or Other Securities of Other Corporations 9 ARTICLE VI GENERAL PROVISIONS 10 Section 6.01 Offices 10 Section 6.02 Corporate Seal 10 Section 6.03 Fiscal Year 10 ARTICLE VII VALIDATION OF CERTAIN CONTRACTS 10 ARTICLE VIII AMENDMENTS 10 - ii - BYLAWS ARTICLE I STOCKHOLDERS Section 1.01 Annual Meetings . Annual meetings of the stockholders shall be held on the 1st of March in each year if not a legal holiday, and if a legal holiday, then on the next succeeding day which is not a legal holiday, at 9:00 am, either within or without the State of Delaware, or at such other date, time and place as may be fixed by the Board of Directors and as set forth in the notice of the meeting. Section 1.02 Special Meetings . Special meetings of the stockholders may be called at any time, for the purpose or purposes set forth in the call, by the President, the Board of Directors or the holders of at least twenty percent (20%) of all the shares of any class outstanding and entitled to vote thereat, by delivering a written request to the Secretary. At any time, upon the written request of any person or persons who have duly called a special meeting, it shall be the duty of the Secretary to fix the date of the meeting, to be held not more than seventy-five (75) days after receipt of the request, and to give due notice thereof. Special meetings shall be held at such place, either within or without the State of Delaware, and at such time and date as the Board of Directors shall determine and as set forth in the notice of the meeting. Section 1.03 Notice of Annual and Special Meetings . Except as otherwise expressly required by law, notice of each meeting of stockholders, whether annual or special, shall be given at least ten (10) and not more than sixty (60) days prior to the date on which the meeting is to be held to each stockholder of record entitled to vote thereat by delivery of a notice thereof to him personally or by sending a copy thereof through the mail or by telegram, charges prepaid, to his address appearing on the records of the Corporation. Each such notice shall specify the place, day and hour of the meeting and, in the case of a special meeting, shall briefly state the purpose or purposes for which the meeting is called. A written waiver of notice, signed by the person or persons entitled to such notice, whether before or after the date and time fixed for the meeting shall be deemed the equivalent of such notice. Neither the business to be transacted at nor the purpose of the meeting need be specified in a waiver of notice of such meeting. Section 1.04 Quorum . A stockholders’ meeting duly called shall not be organized for the transaction of business unless a quorum is present. At any meeting the presence in person or by proxy of stockholders entitled to cast at least a majority of the votes which all stockholders are entitled to cast on the particular matter shall constitute a quorum for the purpose of considering such matter, except as otherwise expressly provided by law or by the Certificate of Incorporation or Bylaws of the Corporation. The stockholders present at a duly organized meeting can continue to do business until adjournment, notwithstanding the withdrawal of enough stockholders to leave less than a quorum. If a meeting cannot be organized because a quorum has not attended, those present may adjourn the meeting from time to time to such time (not more than thirty (30) days after the next previous adjourned meeting) and place as they may determine, and if a notice of any adjourned meeting of stockholders is sent to all stockholders entitled to vote thereat, stating that it will be held with those present constituting a quorum, then except as otherwise required by law, those present at such adjourned meeting shall constitute a quorum, and all matters shall be determined by a majority of the votes cast at such meeting. Section 1.05 Voting . At every meeting of stockholders, each holder of record of issued and outstanding stock of the Corporation entitled to vote at such meeting shall be entitled to vote in person or by proxy and, except where a date has been fixed as the record date for the determination of stockholders entitled to notice of or to vote at such meeting, no holder of record of a share of stock which has been transferred on the books of the Corporation within ten (10) days next preceding the date of such meeting shall be entitled to notice of or to vote at such meeting in respect of such share so transferred. Resolutions of the stockholders shall be adopted, and any action of the stockholders at a meeting upon any matter shall be taken and be valid, only if at least a majority of the votes cast with respect to such resolutions or matter are cast in favor thereof, except as otherwise expressly provided by law or by the Certificate of Incorporation or Bylaws of the Corporation. The Chairman of the Board (if one has been elected and is present) shall be chairman, and the Secretary (if present) shall act as secretary, at all meetings of the stockholders. In the absence of the Chairman of the Board, the President shall be chairman; and in the absence of both of them, the chairman shall be designated by the Board of Directors or, if not so designated, shall be elected by the stockholders present; and in the absence of the Secretary, an Assistant Secretary shall act as secretary of the meeting. Section 1.06 Procedure at Stockholders’ Meetings . The organization of each meeting of the stockholders, the order of business thereat and all matters relating to the manner of conducting the meetings shall be determined by the chairman of the meeting, whose decisions may be overruled only by majority vote (which shall not be by ballot) of the stockholders present and entitled to vote at the meeting in person or by proxy. Meetings shall be conducted in a manner designed to accomplish the business of the meeting in a prompt and orderly fashion and to be fair and equitable to all stockholders, but it shall not be necessary to follow Roberts’ Rules of Order or any other manual of parliamentary procedure. Section 1.07 Action Without Meeting . Unless otherwise provided by the Certificate of Incorporation, any action required to be taken at any annual or special meeting of stockholders, or any action which may be taken at any annual or special meeting, may be taken without a meeting, without prior notice and without a vote, if a consent or consents in writing, setting forth the action so taken, shall be signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted, and such written consent is delivered to the Corporation by delivery to its registered office in Delaware, its principal place of business or an officer or agent of the Corporation having custody of the book in which proceedings of meetings of stockholders are recorded. Prompt notice of the taking of the corporate action without a meeting by less than unanimous written consent shall be given to those stockholders who have not consented in writing. ARTICLE II DIRECTORS Section 2.01 Number, Election and Term of Office . The number of directors which shall constitute the full Board of Directors shall be determined by resolution of the Board of Directors or by the stockholders at the annual meeting, except that in the absence of any such determination, such number shall be one (1). A full Board of Directors shall be elected at each annual meeting of the stockholders. Each director shall hold office for the term for which he is elected and thereafter until his successor is duly elected or until his prior death, resignation or removal. Directors need not be stockholders. Section 2.02 Annual Meetings . Annual meetings of the Board of Directors shall be held each year at the same place as and immediately after the annual meeting of stockholders or at such other place and time as shall theretofore have been determined by the Board. At its regular annual meeting, the Board of Directors shall organize itself and elect the officers of the Corporation for the ensuing year, and may transact any other business. - 2 - Section 2.03 Regular Meetings . Regular meetings of the Board of Directors may be held at such intervals and at such time and place as shall from time to time be determined by the Board. After there has been such determination and notice thereof has been once given to each person then a member of the Board of Directors, regular meetings may be held at such intervals and time and place without further notice being given. Section 2.04 Special Meetings . Special meetings of the Board of Directors may be called at any time by the Board, by the Chairman of the Board, by the President or by any two directors to be held on such day and at such time and place as shall be specified by the person or persons calling the meeting. Section 2.05 Notice of Annual and Special Meetings . Except as otherwise expressly required by law, notice of the annual meeting of the Board of Directors need not be given. Except as otherwise expressly required by law, notice of every special meeting of the Board of Directors specifying the place, date and time thereof shall be given to each director either by being mailed on at least the third (3rd ) day prior to the date of the meeting, or given personally or by telephone, e-mail, facsimile or other means of electronic communications at least twenty-four (24) hours prior to the time of the meeting. A written waiver of notice of a special meeting, signed by the person or persons entitled to such notice, whether before or after the date and time stated therein fixed for the meeting, shall be deemed the equivalent of such notice, and attendance of a director at a meeting shall constitute a waiver of notice of such meeting except when the director attends the meeting for the express purpose of objecting, when he enters the meeting, to the transaction of any business because the meeting is not lawfully called or convened. Section 2.06 Quorum and Manner of Acting . At all meetings of the Board of Directors, except as otherwise expressly provided by law or by the Certificate of Incorporation or Bylaws of the Corporation, the presence of a majority of the full Board shall be necessary and sufficient to constitute a quorum for the transaction of business. If a quorum is not present at any meeting, the meeting may be adjourned from time to time by a majority of the directors present until a quorum as aforesaid shall be present, but notice of the time and place to which such a meeting is adjourned shall be given to any directors not present either by being given personally or by telephone, e-mail, facsimile or other means of electronic communications at least eight hours prior to the date of reconvening. Resolutions of the Board of Directors shall be adopted, and any action of the Board at a meeting upon any matter shall be taken and be valid, only with the affirmative vote of at least a majority of the directors present at the meeting, except as otherwise provided herein. The Chairman of the Board (if one has been elected and is present) shall be chairman, and the Secretary (if present) shall act as secretary, at all meetings of the Board. In the absence of the Chairman of the Board, the President shall be chairman, and in the absence of both of them the directors present shall select a member of the Board of Directors to be chairman; and in the absence of the Secretary, the chairman of the meeting shall designate any person to act as secretary of the meeting. Section 2.07 Action Without a Meeting . Any action required or permitted to be taken at any meeting of the Board of Directors or of any committee thereof may be taken without a meeting if a consent in writing, setting forth the actions so taken, shall be signed by all members of the Board or such committee, as the case may be, and such written consent is filed with the minutes of proceedings of the Board or committee. Section 2.08 Participation by Conference Telephone . Members of the Board of Directors of the Corporation, or any committee designated by the Board, may participate in a meeting of the Board or committee by means of conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting by such means shall constitute presence in person at such meeting. - 3 - Section 2.09 Resignations . A director may resign by submitting his written resignation to the Chairman of the Board (if one has been elected) or the Secretary. Unless otherwise specified therein, the resignation of a director need not be accepted to make it effective and shall be effective immediately upon its receipt by such officer or as otherwise specified therein. If the resignation of a director specifies that it shall be effective at some time later than receipt, until that time the resigning director shall be competent to act on all matters before the Board of Directors, including filling the vacancy caused by such resignation. Section 2.10 Removal of Directors . The entire Board of Directors or any individual director may be removed at any time for cause or without cause by the holders of a majority of the shares then entitled to vote at an election of directors. The vacancy or vacancies caused in the Board of Directors by such removal may but need not be filled by such stockholders at the same meeting or at a special meeting of the stockholders called for that purpose. Section 2.11 Vacancies . Any vacancy that shall occur in the Board of Directors by reason of death, resignation, removal, increase in the number of directors or any other cause whatever shall, unless filled as provided in Section 2.10 of this ARTICLE II , be filled by a majority vote of the then-members of the Board, whether or not a quorum, and each person so elected shall be a director until he or his successor is elected by the stockholders (then entitled to vote at an election of directors) at a meeting called for the purpose of electing directors, or until his prior death, resignation or removal. Section 2.12 Compensation of Directors . The Corporation may allow compensation to its directors for their services, as determined from time to time by resolution adopted by the Board of Directors. Section 2.13 Committees . The Board of Directors may, by resolution adopted by a majority of the full Board, designate one or more committees consisting of directors to have and exercise such authority of the Board in the management of the business and affairs of the Corporation as the resolution of the Board creating such committee may specify and as is otherwise permitted by law. The Board of Directors may designate one or more directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee. In the absence or disqualification of any member of such committee or committees, the member or members thereof present at any meeting and not disqualified from voting, whether or not he or they constitute a quorum, may unanimously appoint another director to act at the meeting in the place of such absent or disqualified member. Section 2.14 Personal Liability of Directors . (a) To the fullest extent that the laws of the State of Delaware, as the same exist or may hereafter be amended, permit elimination of the personal liability of directors, no director of this Corporation shall be personally liable to this Corporation or its stockholders for monetary damages for breach of fiduciary duty as a director. (b)
